                         Case 3:21-cv-00977-JD Document 38 Filed 02/09/21 Page 1 of 7
                                                                                               JURY,TYPE−A
                                          U.S. District Court
                               District of Columbia (Washington, DC)
                         CIVIL DOCKET FOR CASE #: 1:20−cv−03158−APM

PAIGE v. GOOGLE LLC et al                                     Date Filed: 10/30/2020
Assigned to: Judge Amit P. Mehta                              Jury Demand: Plaintiff
Demand: $5,000,000                                            Nature of Suit: 410 Anti−Trust
 Cases: 1:20−cv−03010−APM                                     Jurisdiction: Federal Question
          1:20−cv−03556−APM
          1:20−cv−03557−APM
Cause: 15:2 Antitrust Litigation
Plaintiff
J. JACKSON PAIGE                                  represented by Alec Blaine Finley
on behalf of himself and all others similarly                    CUNEO GILBERT & LADUCA, LLP
situated                                                         4725 Wisconsin Avenue NW
                                                                 Suite 200
                                                                 Washington, DC 20016
                                                                 202−789−3960
                                                                 Email: bfinley@cuneolaw.com
                                                                 LEAD ATTORNEY
                                                                 PRO HAC VICE
                                                                 ATTORNEY TO BE NOTICED

                                                              Gerard V. Mantese
                                                              MANTESE HONIGMAN PC
                                                              1361 E Big Beaver Road
                                                              Troy, MI 48083
                                                              248−457−9200
                                                              Email: gmantese@manteselaw.com
                                                              LEAD ATTORNEY
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

                                                              Kathryn Eisenstein
                                                              MANTESE HONIGMAN PC
                                                              1361 E Big Beaver
                                                              Troy, MI 48083
                                                              248−457−9200
                                                              Email: keisenstein@manteselaw.com
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

                                                              Ryan Hansen
                                                              MANTESE HONIGMAN PC
                                                              1361 E Big Beaver Rd
                                                              Troy, MI 48083
                                                              248−457−9200
                                                              Email: rhansen@manteselaw.com
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED
             Case 3:21-cv-00977-JD Document 38 Filed 02/09/21 Page 2 of 7

                                                    Victoria Sims
                                                    CUNEO GILBERT & LADUCA LLP
                                                    4725 Wisconsin Ave, NW
                                                    Suite 200
                                                    Washington, DC 20016
                                                    202−789−3960
                                                    Fax: 202−789−1813
                                                    Email: vicky@cuneolaw.com
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                    Jonathan Watson Cuneo
                                                    CUNEO GILBERT & LADUCA, LLP
                                                    4725 Wisconsin Avenue, NW
                                                    Suite 200
                                                    Washington, DC 20016
                                                    (202) 789−3960
                                                    Fax: (202) 789−1813
                                                    Email: jonc@cuneolaw.com
                                                    ATTORNEY TO BE NOTICED


V.
Defendant
GOOGLE LLC                            represented by Brian Christopher Rocca
                                                     MORGAN LEWIS
                                                     One Market, Spear Street Tower
                                                     San Francisco, CA 94105
                                                     415−442−1000
                                                     Fax: 415−442−1001
                                                     Email: brian.rocca@morganlewis.com
                                                     LEAD ATTORNEY
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                    Bryan M. Killian
                                                    MORGAN, LEWIS & BOCKIUS LLP
                                                    1111 Pennsylvania Avenue, NW
                                                    Washington, DC 20004−2541
                                                    202−739−3000
                                                    Fax: 202−739−3001
                                                    Email: bryan.killian@morganlewis.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Richard S. Taffet
                                                    MORGAN, LEWIS & BOCKIUS LLP
                                                    101 Park Avenue
                                                    New York, NY 10178
                                                    212−309−6795
                                                    Fax: 212−309−6001
                                                    Email: richard.taffet@morganlewis.com
                    Case 3:21-cv-00977-JD Document 38 Filed 02/09/21 Page 3 of 7
                                                                      LEAD ATTORNEY
                                                                      PRO HAC VICE
                                                                      ATTORNEY TO BE NOTICED

Defendant
ALPHABET INC.                                         represented by Brian Christopher Rocca
                                                                     (See above for address)
                                                                     LEAD ATTORNEY
                                                                     PRO HAC VICE
                                                                     ATTORNEY TO BE NOTICED

                                                                      Bryan M. Killian
                                                                      (See above for address)
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED

                                                                      Richard S. Taffet
                                                                      (See above for address)
                                                                      LEAD ATTORNEY
                                                                      PRO HAC VICE
                                                                      ATTORNEY TO BE NOTICED


 Date Filed    #   Docket Text

 10/30/2020   Ï1   COMPLAINT against All Defendants with Jury Demand ( Filing fee $ 400 receipt number
                   ADCDC−7781507) filed by J. JACKSON PAIGE. (Attachments: # 1 Civil Cover Sheet, # 2 Notice
                   to Counsel/Party of Designation of Related Civil Case, # 3 Summons as to Google LLC, # 4
                   Summons as to Alphabet Inc.)(Cuneo, Jonathan) (Entered: 10/30/2020)

 11/03/2020   Ï2   NOTICE OF RELATED CASE by J. JACKSON PAIGE. Case related to Case No. 20−3010. (adh, )
                   (Entered: 11/03/2020)

 11/03/2020   Ï3   ERRATA to Class Action Complaint by J. JACKSON PAIGE 1 Complaint, filed by J. JACKSON
                   PAIGE. (Attachments: # 1 Exhibit A)(Cuneo, Jonathan) (Entered: 11/03/2020)

 11/04/2020   Ï    Case Assigned to Judge Amit P. Mehta. (zsb) (Entered: 11/04/2020)

 11/04/2020   Ï4   SUMMONS (2) Issued Electronically as to ALPHABET INC., GOOGLE LLC. (Attachment: # 1
                   Notice and Consent)(adh, ) (Entered: 11/04/2020)

 11/09/2020   Ï5   NOTICE pursuant to R.P.J.P.M.L. 4.l(b) of PLAINTIFF'S MOTION FOR TRANSFER AND
                   CONSOLIDATION OF RELATED ACTIONS PURSUANT TO 28 U.S.C. § 1407. by J.
                   JACKSON PAIGE (zrdj) (Entered: 11/13/2020)

 11/14/2020   Ï6   ENTERED IN ERROR.....CERTIFICATE OF SERVICE by J. JACKSON PAIGE re 3 Errata, 1
                   Complaint, 2 Notice of Related Case, 4 Summons Issued Electronically on Google LLC. (Cuneo,
                   Jonathan) Modified on 11/19/2020 (eg). (Entered: 11/14/2020)

 11/14/2020   Ï7   ENTERED IN ERROR.....CERTIFICATE OF SERVICE by J. JACKSON PAIGE re 3 Errata, 1
                   Complaint, 2 Notice of Related Case, 4 Summons Issued Electronically on Alphabet Inc.. (Cuneo,
                   Jonathan) Modified on 11/19/2020 (eg). (Entered: 11/14/2020)

 11/19/2020   Ï    NOTICE OF CORRECTED DOCKET ENTRY: re 6 Certificate of Service, 7 Certificate of Service
                   was entered in error and counsel was instructed to refile said pleading using correct event. (eg)
                   (Entered: 11/19/2020)
                     Case 3:21-cv-00977-JD Document 38 Filed 02/09/21 Page 4 of 7
11/23/2020    Ï8    NOTICE of Appearance by Bryan M. Killian on behalf of ALPHABET INC., GOOGLE LLC
                    (Killian, Bryan) (Entered: 11/23/2020)

11/23/2020    Ï9    LCvR 26.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and Financial Interests by
                    ALPHABET INC., GOOGLE LLC (Killian, Bryan) (Entered: 11/23/2020)

11/23/2020   Ï 10   MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Brian C. Rocca, Filing fee $ 100,
                    receipt number ADCDC−7869861. Fee Status: Fee Paid. by ALPHABET INC., GOOGLE LLC
                    (Attachments: # 1 Declaration of Brian C. Rocca in Support of Motion for Admission Pro Hac Vice,
                    # 2 Text of Proposed Order)(Killian, Bryan) (Entered: 11/23/2020)

11/23/2020   Ï 11   MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Richard S. Taffet, Filing fee $ 100,
                    receipt number ADCDC−7869912. Fee Status: Fee Paid. by ALPHABET INC., GOOGLE LLC
                    (Attachments: # 1 Declaration Declaration of Richard S. Taffet in Support of Motion for Admission
                    Pro Hac Vice, # 2 Text of Proposed Order)(Killian, Bryan) (Entered: 11/23/2020)

11/23/2020   Ï 13   NOTICE of Supplemental Information re MDL No. 2981 by J. JACKSON PAIGE (zrdj) (Entered:
                    11/25/2020)

11/24/2020   Ï 12   MOTION to Transfer Case and Defendants' Objection Under LCvR 40.5(b)(2) to Plaintiff's
                    Designation of Action as Related to United States v. Google LLC by ALPHABET INC., GOOGLE
                    LLC (Attachments: # 1 Memorandum in Support, # 2 Declaration of Brian C. Rocca in Support of
                    Defendants' Motion to Transfer Under 28 U.S.C. 1404; and Defendants' Objection Under LCvR
                    40.5(b)(2) to Plaintiff's Designation of Action as Related to United States v. Google LLC, # 3
                    Exhibit A − Epic Games, Inc. v. Google LLC Complaint v., # 4 Exhibit B − Consolidated
                    Complaint Filed in Carr v. Google LLC, # 5 Exhibit C − Consolidated Complaint Filed in Pure
                    Sweat Basketball v. Google LLC, # 6 Exhibit D − Complaint Filed in McNamara v. Google LLC, #
                    7 Exhibit E − Complaint Filed in Herrera v. Google LLC, # 8 Exhibit F − Complaint Filed in Carroll
                    v. Google LLC, # 9 Exhibit G − Complaint Filed in Robert v. Google LLC, # 10 Exhibit H −
                    Complaint Filed in Gamble v. Google LLC, # 11 Exhibit I − Complaint Filed in Esquivel v.
                    Alphabet Inc., # 12 Exhibit J − Civil Minutes Entered by Judge Donato October 9, 2020, # 13
                    Exhibit K − Civil Minutes Entered by Judge Donato October 29, 2020, # 14 Exhibit L − Stipulation
                    and Proposed Scheduling Order Filed November 6, 2020, # 15 Exhibit M − Motion to Dismiss, # 16
                    Exhibit N − Order by Judge Donato Consolidating Cases, # 17 Declaration of Paul Cooper in
                    Support of Defendants' Motion to Transfer Under 28 U.S.C. 1404, # 18 Exhibit A − Google Play
                    Terms Of Service in Effect on February 13, 2018, # 19 Exhibit B − Google Terms of Service in
                    Effect on February 13, 2018, # 20 Declaration of Daniel S. Friedland in Support of Defendants'
                    Motion to Transfer Under 28 U.S.C. 1404, # 21 Text of Proposed Order)(Killian, Bryan) (Entered:
                    11/24/2020)

11/25/2020     Ï    MINUTE ORDER granting 10 Motion for Leave to Appear Pro Hac Vice. Attorney Brian C. Rocca
                    is hereby admitted pro hac vice to appear in this matter. Counsel should register for e−filing via
                    PACER and file a notice of appearance pursuant to LCvR 83.6(a). Click for instructions.
                    Signed by Judge Amit P. Mehta on 11/25/2020. (lcapm1) (Entered: 11/25/2020)

11/25/2020     Ï    MINUTE ORDER granting 11 Motion for Leave to Appear Pro Hac Vice. Attorney Richard S.
                    Taffet is hereby admitted pro hac vice to appear in this matter. Counsel should register for e−filing
                    via PACER and file a notice of appearance pursuant to LCvR 83.6(a). Click for instructions.
                    Signed by Judge Amit P. Mehta on 11/25/2020. (lcapm1) (Entered: 11/25/2020)

11/25/2020   Ï 14   MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Victoria Sims, Filing fee $ 100,
                    receipt number ADCDC−7882341. Fee Status: Fee Paid. by J. JACKSON PAIGE (Attachments: # 1
                    Declaration Declaration of Victoria Sims in Support of Motion for Admission Pro Hac Vice, # 2
                    Text of Proposed Order Text of Proposed Order)(Cuneo, Jonathan) (Entered: 11/25/2020)

11/25/2020   Ï 15   MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Alec Blaine Finley Jr., Filing fee $
                    100, receipt number ADCDC−7882399. Fee Status: Fee Paid. by J. JACKSON PAIGE
                     Case 3:21-cv-00977-JD Document 38 Filed 02/09/21 Page 5 of 7
                    (Attachments: # 1 Declaration of Alec Blaine Finley Jr. in Support of Motion for Admission Pro
                    Hac Vice, # 2 Text of Proposed Order)(Cuneo, Jonathan) (Entered: 11/25/2020)

11/30/2020     Ï    MINUTE ORDER granting 14 Motion for Leave to Appear Pro Hac Vice. Attorney Victoria Sims is
                    hereby admitted pro hac vice to appear in this matter. Counsel should register for e−filing via
                    PACER and file a notice of appearance pursuant to LCvR 83.6(a). Click for instructions
                    Signed by Judge Amit P. Mehta on 11/30/2020. (lcapm1) (Entered: 11/30/2020)

11/30/2020     Ï    MINUTE ORDER granting 15 Motion for Leave to Appear Pro Hac Vice. Attorney Alec Blaine
                    Finley, Jr. is hereby admitted pro hac vice to appear in this matter. Counsel should register for
                    e−filing via PACER and file a notice of appearance pursuant to LCvR 83.6(a). Click for
                    instructions Signed by Judge Amit P. Mehta on 11/30/2020. (lcapm1) (Entered: 11/30/2020)

12/03/2020   Ï 16   Unopposed MOTION for Extension of Time to File Answer re 1 Complaint, by ALPHABET INC.,
                    GOOGLE LLC (Attachments: # 1 Text of Proposed Order)(Killian, Bryan) (Entered: 12/03/2020)

12/04/2020   Ï 17   ORDER granting 16 Defendants' Unopposed Motion for Extension of Time to File Responsive
                    Pleading. Defendants' deadline to answer or otherwise respond to Plaintiff's Complaint is hereby
                    extended pending the court's determination of 12 Defendants' Motion to Transfer. See the attached
                    Order for additional details. Signed by Judge Amit P. Mehta on 12/4/2020. (lcapm2) (Entered:
                    12/04/2020)

12/08/2020   Ï 18   ENTERED IN ERROR.....Memorandum in opposition to re 12 MOTION to Transfer Case and
                    Defendants' Objection Under LCvR 40.5(b)(2) to Plaintiff's Designation of Action as Related to
                    United States v. Google LLC filed by J. JACKSON PAIGE. (Attachments: # 1 Declaration of J.
                    Jackson Paige, # 2 Text of Proposed Order)(Cuneo, Jonathan) Modified on 12/9/2020 (eg).
                    (Entered: 12/08/2020)

12/08/2020   Ï 19   Memorandum in opposition to re 12 MOTION to Transfer Case and Defendants' Objection Under
                    LCvR 40.5(b)(2) to Plaintiff's Designation of Action as Related to United States v. Google LLC
                    Amended Version filed by J. JACKSON PAIGE. (Attachments: # 1 Exhibit A − Declaration of J.
                    Jackson Paige, # 2 Exhibit B − Comparison of Paige and Government Complaints, # 3 Text of
                    Proposed Order)(Cuneo, Jonathan) (Entered: 12/08/2020)

12/09/2020     Ï    NOTICE OF CORRECTED DOCKET ENTRY: re 18 Memorandum in Opposition, was entered in
                    error and counsel has refiled said pleading in docket entry 19 . (eg) (Entered: 12/09/2020)

12/14/2020   Ï 29   NOTICE of Appearance and Reply Memorandum filed in MDL 2981 by J. JACKSON PAIGE
                    (Attachments: # 1 Reply Memorandum, # 2 Declaration, # 3 Exhibit A, # 4 Exhibit B, # 5 Exhibit C,
                    # 6 Exhibit D, # 7 Exhibit E, # 8 Exhibit F, # 9 Proof of Service)(eg) (Entered: 12/23/2020)

12/15/2020   Ï 20   REPLY to opposition to motion re 12 MOTION to Transfer Case and Defendants' Objection Under
                    LCvR 40.5(b)(2) to Plaintiff's Designation of Action as Related to United States v. Google LLC filed
                    by ALPHABET INC., GOOGLE LLC. (Attachments: # 1 Declaration of Paul Cooper, # 2 Exhibit C
                    to Supplemental Declaration of Paul Cooper, # 3 Declaration of Brian C. Rocca, # 4 Exhibit A to
                    Declaration of Brian C. Rocca, # 5 Exhibit B to Declaration of Brian C. Rocca, # 6 Exhibit C to
                    Declaration of Brian C. Rocca, # 7 Exhibit D to Declaration of Brian C. Rocca)(Killian, Bryan)
                    (Entered: 12/15/2020)

12/16/2020   Ï 21   NOTICE of Appearance by Brian Christopher Rocca on behalf of ALPHABET INC., GOOGLE
                    LLC (Rocca, Brian) (Entered: 12/16/2020)

12/16/2020   Ï 22   NOTICE of Appearance by Richard S. Taffet on behalf of ALPHABET INC., GOOGLE LLC
                    (Taffet, Richard) (Entered: 12/16/2020)

12/17/2020     Ï    NOTICE of Hearing: Status Conference set for 12/23/2020 at 3:30 PM via teleconference before
                    Judge Amit P. Mehta. The courtroom deputy will provide counsel with dial−in information for the
                     Case 3:21-cv-00977-JD Document 38 Filed 02/09/21 Page 6 of 7
                    hearing. Members of the public or media who wish to access the hearing may dial the court's
                    toll−free public access line: (877) 848−7030, access code 321−8747. (zjd) (Entered: 12/17/2020)

12/21/2020   Ï 23   MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Gerard V. Mantese, Filing fee $ 100,
                    receipt number ADCDC−7985090. Fee Status: Fee Paid. by J. JACKSON PAIGE (Attachments: # 1
                    Declaration, # 2 Text of Proposed Order)(Cuneo, Jonathan) (Entered: 12/21/2020)

12/21/2020   Ï 24   MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Kathryn Regan Eisenstein, Filing
                    fee $ 100, receipt number ADCDC−7985184. Fee Status: Fee Paid. by J. JACKSON PAIGE
                    (Attachments: # 1 Declaration, # 2 Text of Proposed Order)(Cuneo, Jonathan) (Entered:
                    12/21/2020)

12/21/2020     Ï    MINUTE ORDER granting 23 Motion for Leave to Appear Pro Hac Vice. Attorney Gerard V.
                    Mantese is hereby admitted pro hac vice to appear in this matter. Counsel should register for
                    e−filing via PACER and file a notice of appearance pursuant to LCvR 83.6(a). Click for
                    instructions. Signed by Judge Amit P. Mehta on 12/21/2020. (lcapm2) Modified on 12/21/2020.
                    (Entered: 12/21/2020)

12/21/2020   Ï 25   MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Ryan Hansen, Filing fee $ 100,
                    receipt number ADCDC−7985263. Fee Status: Fee Paid. by J. JACKSON PAIGE (Attachments: # 1
                    Declaration, # 2 Text of Proposed Order)(Cuneo, Jonathan) (Entered: 12/21/2020)

12/21/2020     Ï    MINUTE ORDER granting 24 Motion for Leave to Appear Pro Hac Vice. Attorney Kathryn Regan
                    Eisenstein is hereby admitted pro hac vice to appear in this matter. Counsel should register for
                    e−filing via PACER and file a notice of appearance pursuant to LCvR 83.6(a). Click for
                    instructions. Signed by Judge Amit P. Mehta on 12/21/2020. (lcapm2) Modified on 12/21/2020.
                    (Entered: 12/21/2020)

12/21/2020     Ï    MINUTE ORDER granting 25 Motion for Leave to Appear Pro Hac Vice. Attorney Ryan Hansen is
                    hereby admitted pro hac vice to appear in this matter. Counsel should register for e−filing via
                    PACER and file a notice of appearance pursuant to LCvR 83.6(a). Click for instructions.
                    Signed by Judge Amit P. Mehta on 12/21/2020. (lcapm2) (Entered: 12/21/2020)

12/21/2020   Ï 26   NOTICE of Appearance by Alec Blaine Finley on behalf of J. JACKSON PAIGE (Finley, Alec)
                    (Entered: 12/21/2020)

12/21/2020   Ï 27   NOTICE of Appearance by Jonathan Watson Cuneo on behalf of J. JACKSON PAIGE (Cuneo,
                    Jonathan) (Entered: 12/21/2020)

12/22/2020   Ï 28   NOTICE of Appearance by Victoria Sims on behalf of J. JACKSON PAIGE (Sims, Victoria)
                    (Entered: 12/22/2020)

12/23/2020   Ï 30   NOTICE of Appearance by Gerard V. Mantese on behalf of All Plaintiffs (Mantese, Gerard)
                    (Entered: 12/23/2020)

12/23/2020   Ï 31   NOTICE of Appearance by Kathryn Eisenstein on behalf of All Plaintiffs (Eisenstein, Kathryn)
                    (Entered: 12/23/2020)

12/23/2020   Ï 32   NOTICE of Appearance by Ryan Hansen on behalf of All Plaintiffs (Hansen, Ryan) (Entered:
                    12/23/2020)

12/23/2020     Ï    Minute Entry for proceedings held before Judge Amit P. Mehta: Status Conference held on
                    12/23/2020 via teleconference. (Court Reporter: William Zaremba) (zjd) (Entered: 12/23/2020)

01/08/2021   Ï 33   NOTICE of Presentation or Waiver of Oral Argument in MDL 2981 by J. JACKSON PAIGE (eg)
                    (Entered: 01/12/2021)

01/28/2021   Ï 34
                     Case 3:21-cv-00977-JD Document 38 Filed 02/09/21 Page 7 of 7
                    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed. GOOGLE LLC
                    served on 11/12/2020, answer due 12/3/2020 (Cuneo, Jonathan) Modified on 1/29/2021 to add
                    serve/due date (eg). (Entered: 01/28/2021)

01/28/2021   Ï 35   RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed. ALPHABET INC.
                    served on 11/12/2020, answer due 12/3/2020 (Cuneo, Jonathan) Modified on 1/29/2021 to add/serve
                    date (eg). (Entered: 01/28/2021)

02/05/2021   Ï 36   CERTIFIED COPY OF TRANSFER ORDER dated 2/5/2021 from the Judicial Panel on
                    Multidistrict Litigation directing the transfer to the U.S. District Court for the Northern District of
                    California, with the consent of that court, assigned to the Honorable Judge James Donato for
                    coordinated pretrial proceedings pursuant to 28 U.S.C. 1407.(MDL 2981) (ztnr) (Entered:
                    02/08/2021)

02/05/2021   Ï 37   EMAIL from the U.S. District Court for the Northern District of California requesting the transfer
                    of the original file to be sent using the extract civil case feature of CM/ECF. (ztnr) (Entered:
                    02/08/2021)
